Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 18, 2013

                                          No. 04-13-00429-CR

                                        IN RE David SALINAS

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On July 9, 2013, relator filed a petition for writ of mandamus. Relator filed a related
motion on July 15, 2013. This court has determined that we do not have jurisdiction over
relator’s petition and, accordingly, we do not have jurisdiction over the related motion. Relator’s
motion is DISMISSED FOR LACK OF JURISDICTION.

           It is so ORDERED on July 18, 2013.                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 2010CR7306B-W1, styled The State of Texas v. David Salinas,
pending in the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.